Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 09/08/2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Note: new claims 83-95 represent a new group (Group VI).

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Rebecca B. Scarr on 11/04/2021.

4.	The application has been amended as follows: 

In the claims:

Claims 59-62, 69-71, 74 and 78-81 have been replaced with the following amended claims:

Claims 59-62. (Cancelled).

Claims 69-71. (Cancelled).

Claim 74. (Cancelled).

Claims 78-81. (Cancelled).

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a method of treating platinum refractory cancer comprising administering to a subject with platinum refractory cancer an antibody-drug conjugate, wherein the antibody-drug conjugate comprises an antibody that binds sialyl Tn antigen (STn) conjugated to a cytotoxic agent, wherein the antibody comprises (a) a heavy chain variable domain (VH) comprising the amino acid sequence of SEQ ID NO: 7 and a light chain variable domain (VL) comprising the amino acid sequence of SEQ ID NO: 8; (b) a VH comprising the amino acid sequence of SEQ ID NO: 9 and a VL comprising the amino acid sequence of SEQ ID NO: 10; or (c) a VH comprising the amino acid sequence of SEQ ID NO: 11 and a VL comprising the amino acid sequence of SEQ ID NO: 12.

Conclusion
7.	Claims 83-95 have been allowed.

8.	Claims 83-95 have been renumbered as claims 1-13 respectively.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/YAN XIAO/
Primary Examiner, Art Unit 1642